Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This office action is in response to applicant’s communication filed on 11/4/22. Claims 1-20 are pending. 
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 11/4/2022 is acknowledged. Thus claims 13-20 are withdrawn from further consideration being drawn to the nonelected invention. The restriction is made FINAL.
Applicant’s election of the following compound is acknowledged herewith:
1-(2-(4-(4-(4-(3,3-dimethylbutanamido)benzamido)benzamido)benzamido)ethyl)ethane-1,2-diaminium.

    PNG
    media_image1.png
    144
    346
    media_image1.png
    Greyscale

Additionally, claims 8-9, 11 and 13 (this claim should read 12) are hereby withdrawn from consideration being non-readable on the elected species.  
Furthermore, claims 5-6 no longer read upon the cited specie in the art rejection above. The MPEP- 803.02 states, “If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species.” Thus claims 5-6 are hereby withdrawn. 
Thus claims 5-6, 8-9, 11, 13 (this claim should read 12) and 13-20 are withdrawn.
As a result, claims 1-4, 7, 10 and 20 are being examined in this Office Action.

	Priority
The applicant claims benefit as follows:

    PNG
    media_image2.png
    52
    390
    media_image2.png
    Greyscale


Allowable Subject Matter
Applicant’s elected species, drawn below, is free of prior art.

    PNG
    media_image1.png
    144
    346
    media_image1.png
    Greyscale



Objections
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to under 37 CFR 1.121(c) as being non-compliant because the claim is misnumbered and should read “claim 12”. There are two claims 13 currently.


Claim Rejections – 35 USC 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of the AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-4, 7 and 10 are rejected under AIA  35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Hooley et al. (US 1891159, pub Dec. 13, 1932).
The instant claims are drawn to:

    PNG
    media_image3.png
    611
    603
    media_image3.png
    Greyscale

Hooley et al. exemplifies the following compound (Figure 2) (m=0, i=2):

    PNG
    media_image4.png
    266
    683
    media_image4.png
    Greyscale

Therefore these claims are fully met.
With regard to applicant’s limitations for a “hydrophilic group” and a “hydrophobic group”, the examiner interprets “hydrophilic group” as a group that is water soluble and “hydrophobic group” as a group that is sparingly soluble in water.
Furthermore, claims 5-6 no longer read upon the cited specie in the art rejection above. The MPEP- 803.02 states, “If prior art is then found that anticipates or renders obvious the Markush-type claim with respect to a nonelected species, the Markush-type claim shall be rejected and claims to the nonelected species held withdrawn from further consideration. The prior art search, however, will not be extended unnecessarily to cover all nonelected species.” Thus claims 5-6 are hereby withdrawn. 

Conclusion
Claim 20 is objected to and claims 1-4, 7 and 10 have been rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Jennifer Cho Sawyer
Patent Examiner
Art Unit: 1671
	
/CLINTON A BROOKS/Primary Examiner, Art Unit 1622